Citation Nr: 0607971	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  05-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for tuberculosis (TB).

ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1977, February to June 1980, August to December 
1988, and January to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which, in pertinent part, found that 
new and material evidence was not received to reopen a claim 
for service connection for TB.  Thereafter, additional 
evidence was submitted.  By way of a June 2005 Statement of 
the Case, the RO decided to reopen the claim based on new and 
material evidence.  

Regardless of the RO's decision to reopen the claim, the 
Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted. See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The Board notes that the veteran also initiated an appeal 
from the September 2004 RO decision denying service 
connection for facial scars.  The veteran failed to perfect 
that appeal; the matter is not before the Board.


FINDINGS OF FACT

1. In an unappealed December 1990 decision, the RO denied the 
veteran's claim of entitlement to service connection for a TB 
on the basis that the evidence did not show tuberculosis.

2. Evidence received since the December 1990 RO decision is 
new to the claims file, and consists of service medical 
records that were not in the file at the time of the 1990 
decision.  

3. The veteran has never been diagnosed with TB.  

CONCLUSIONS OF LAW

1. The evidence received since the December 1990 RO decision 
is new and material, and a claim of service connection for TB 
may be reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2005).

2.  Service connection for TB or residuals of TB is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Appeal to Reopen the Claim for TB

The veteran claims that he suffers from shortness of breath 
and night sweats due to TB he contracted during service.  The 
veteran brought his initial claim for service connection for 
TB in May 1989.  In December 1990, the RO denied service 
connection on the grounds that the evidence did not show that 
the veteran had TB.  The veteran was notified by letter in 
December 1990; he did not appeal it.  The December 1990 
decision is final.  8 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(c) provides that "[w]here the new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction."  The veteran 
has supplied a multitude of service medical records that were 
not of record at the time of the original decision.  In 
accordance with 3.156(c), the 1990 decision may be 
appropriately reopened and reconsidered.

II. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran is entitled to compensation (service connection) 
for disability resulting from a disease contracted or an 
injury suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Under statutory presumptions, where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and TB 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  While the veteran contends that he contracted 
TB in service, the records do not support this.  The records 
indicate that the veteran had a positive TB tine test in 
October 1970.  The veteran was sent for more testing to 
verify that he indeed had TB.  The organism responsible for 
TB was not present in any of the tests administered at that 
time.  The veteran received preventive medication to ensure 
he did not develop active TB.  X-rays from March 1971 showed 
normal results.  Examinations done for respiratory complaints 
in November 1972, April and November 1975, and August and 
November 1977 showed a clear chest.  In short, the sole 
evidence during the veteran's initial period of service of TB 
was the October 1970 positive tine test.  The veteran had 
several subsequent periods of service leading to multiple 
physical examinations, reports of which are in the record.  
The reports of physical examinations done in February 1978, 
January 1980, August 1986, November 1987, November 1988, 
February and March 1991, and August 1992 do not record any 
diagnoses or symptoms of TB during any period of service or 
the first year following any period of service.  The August 
1992 report of physical examination indicates that the 
veteran had a positive sputum test in 1970 at the time of the 
positive tine test.  

The RO sent the veteran for a VA examination in April 2005 to 
clarify the record.  The VA examiner's opinion rejects any 
notion that the veteran had TB at any time.  The examiner was 
adamant that "[h]e has never had tuberculosis, he ONLY 
experienced a conversion of his skin test to indicate that he 
had been exposed to the organism" (emphasis in the 
original).  The examiner further stated that conversion was 
not the same as a diagnosis of TB, and the veteran never had 
active TB.  After conducting diagnostic testing such as 
pulmonary function tests and x-rays, the examiner stated that 
there were no current findings related to TB, and the 
veteran's complaints were likely related to deconditioning 
and obesity.  

The preponderance of the evidence is against a finding of 
past or present TB.  To support a claim for compensation for 
TB or any residuals thereof, TB must develop either during or 
in the first year post service.  Here the veteran has never 
been diagnosed with TB.  Without a diagnosis of TB at some 
point, the claim must fail.  As such, the benefit-of-the-
doubt rule does not apply, and the claims for service 
connection for TB must be denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).

III. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the veteran is expected to 
provide; and (4) request that the veteran provide any 
evidence in his possession that pertains to the claim.

The notice requirements were met in this case by a letter 
sent to the veteran in April 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The April 2004 letter told him to provide 
any relevant evidence in his possession.  See Pelegrini II, 
supra.  The veteran has not alleged that VA failed to comply 
with the notice requirements of the VCAA, and he was afforded 
a meaningful opportunity to participate effectively in the 
processing of his claims.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). Since the Board has concluded above that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further VCAA notice is 
needed.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet App March 3, 2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  The veteran was afforded medical examination in April 
2005 to obtain an opinion as to whether his shortness of 
breath and night sweats could be directly attributed to 
service.  Further examination or opinion is not needed on the 
TB claim because, at a minimum, there is no persuasive and 
competent evidence that the veteran contracted TB during or 
after military service.  This is discussed in more detail 
above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  




ORDER

Service connection for TB is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


